DETAILED ACTION
This office action is responsive to communication(s) filed on 6/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1 and 4-12 are pending and are currently being examined.
Claims 2-3 are cancelled.
Claims 1 and 12 are independent.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claims 1 and 12 involve controlling the display objects “not to display on the screen collectively in a unit of arrangement region”. Here, it is unclear what the “unit” means and which “arrangement region” is referred to in the phrase “a unit of arrangement region”. For compact prosecution purposes only, the examiner interprets the limitation as: “not to display on the screen collectively in a unit of the arrangement regions”, wherein the “unit of the arrangement regions” refers to an area designed to the display at least one of the arrangement regions.

Claims 4-11 are rejected at least based on their dependency upon the claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh; Mona et al. (hereinafter Singh – US 20070180401 A1) in view of Baneth, Robin C. (hereinafter Baneth – US 20050268247 A1).

Independent Claim 1:
	Singh teaches A display control device comprising:
a central processing unit configured to dynamically change a size of a divided region (window sizes are adjusted dynamically based on an event by computer system, fig. 10:1002,1004 and ¶¶ 20, 23 and 63. Above and below functions are interpreted as being performed by CPU in computer system.)
in accordance with an operation from a user; (the event may be a user operation such as a user closing a window or accessing a window, ¶ 32)
provide arrangement regions on the divided region (windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D)
and change a relative positional relationship between the arrangement regions provided on the same divided region in conformity with change in size of the divided region, (a user may interact with a window, to change the dimension of the window, and such interaction may be resizing of the window or the portion, ¶ 24. Resizing is done along an at least one axis, such as horizontal or vertical axis, see at least ¶¶ 45 and 49, therefore a change of position of window/window portion is in conformity with change in size of the divided region.)
wherein [at least some] of the arrangement regions contain a plurality of display objects therein arranged; (at least some portions of the windows may include multiple content such as graphics, text, and thumbnails, ¶ 43. For example, see the window interface containing multiple data and image objects in fig. 2 and ¶ 24)
and set relative priority with respect to the arrangement regions provided on the same display region, (each portion of the windows are assigned a priority and windows are arranged, at least in part, based on the priorities of the portions, ¶ 33 and fig. 3; those portions are displayed on the same window [display region], ¶ 18 and figs. 8A-8D)
wherein in a case where the relative positional relationship between the arrangement regions provided on the same divided region is changed, (as explained above, the resizing of a portion of a window will cause the positional relationship in an axis basis to change, see ¶¶ 24, 45 and 49)
which causes the arrangement regions to overlap at least partially with each other, (the resizing may cause lower priority portions to be covered by [or “overlapped by”] higher priority portions, ¶ 50 and fig. 4B:430)
the central processing unit sets the arrangement region with lower priority to be invisible, and controls the plurality of display objects arranged on the arrangement region set invisible, not to display on the screen collectively in a unit of the arrangement regions (Resizing of a portion of a window will cause the positional relationship in an axis basis to change, see ¶¶ 24, 45 and 49; the resizing may cause lower priority portions to be covered by [or “overlapped by”] higher priority portions, ¶ 50 and fig. 4B:430; As can be seen in fig. 9D, that high priority portion of window 900 may cover an entire region of a lower priority portion, e.g., portion 5, see figs. 8B and 9D and ¶ 59. As such, the entire region of a lower priority portion, including its components [plurality of display objects] are interpreted as being set to be “invisible”, that is, they are controlled “not to display on the screen collectively in a unit of the arrangement regions”, wherein the “unit of the arrangement regions” is interpreted as referring to an area designed to the display one of the arrangement regions)
based on the priority set for each of the arrangement regions. (each portion of the windows are assigned a priority and windows are arranged, at least in part, based on the priorities of the portions, ¶ 33 and fig. 3; the resizing may cause lower priority portions to be covered by [or “overlapped by”] higher priority portions, ¶ 50 and fig. 4B:430)
Singh does not appear to expressly teach that “each” of the arrangement regions within the divided region contains the at least one or more display objects. 
However, Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 3. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, as taught/suggested by Baneth.
One would have been motivated to make such a combination in order to improve the usability of the device by making the display easier for the users to navigate between displayed objects (Baneth Abstract and ¶¶ 4-7).
Singh, in combination with Baneth, teaches the concept(s) of that “each” of the arrangement regions within the divided region contains the at least one or more display objects (Singh teaches windows are displayed in portions within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches dividing a window into multiple subregions, fig. 3D, by overlaying grid lines on the GUI, fig. 3D and ¶ 31, wherein each sub-region encompasses objects, Baneth ¶ 29 and Baneth claim 30)
	
Claim 8:
	The rejection of claim 1 is incorporated. Singh further teaches, wherein the central processing unit changes the priority, based on an input from a user. (priorities are assigned to portions based on user’s interactions with the portion, Singh ¶¶ 31 and 72)

Claim 9:
	The rejection of claim 8 is incorporated. Singh further teaches wherein the central processing unit learns a situation where the priority is changed, and dynamically changes the priority, based on a learning result. (a window management function determines a relationship between windows and portions of windows and determines that the windows/portions of windows are synergetic in nature based user interaction, and a portion of window may be assigned a higher priority based on a consideration [learning] that the portion of the window has “synergy” with the highest priority window, wherein such consideration is determined based on a user interaction with the window(s), Singh ¶ 51. Here, this is a “dynamic” change in priority at least in that the change is based on a relationship between windows/portions of windows that constantly changes based on interactions with the user)

Independent Claim 12:
Claim(s) 12 is directed to a method accomplished by the device of claim 1, and is rejected using similar rationale(s).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20070180401 A1) in view of Baneth (US 20050268247 A1), as applied to claims 1 and 9 above, and further in view of Bates; Cary Lee et al. (hereinafter Bates – US 6760048 B1).

Claim 10:
	The rejection of claim 9 is incorporated. Singh does not appear to expressly teach wherein the central processing unit dynamically changes display of the display objects in conformity with dynamic change of the priority.
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized [dynamically changes display], in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized [dynamically changes display], in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
Singh, as modified, in combination, teaches wherein the central processing unit dynamically changes display of the display objects in conformity with dynamic change of the priority. (Singh teaches a “dynamic” change in priority at least in that the change is based on a relationship between windows/portions of windows that constantly changes based on interactions with the user, ¶ 51; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized [dynamically changes display], in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element)

Claim 11:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein each of the arrangement regions includes a directional axis, and the central processing unit moves display of the display objects along the directional axis.
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down [vertical directional axis], col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down [vertical directional axis], and wherein the elements/objects may be within a window, as taught/suggested by Bates.
	Singh, as modified, in combination, teaches wherein each of the arrangement regions includes a directional axis, and the central processing unit moves display of the display objects along the directional axis. (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D. Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, wherein such position may be updated by scrolling [“moving”] the object down [vertical directional axis], col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15)

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20070180401 A1) in view of Baneth (US 20050268247 A1), as applied to claim 1 above, and further in view of Braun; Christoph et al. (hereinafter Braun – US 20100050114 A1) and Bates; Cary Lee et al. (hereinafter Bates – US 6760048 B1).

Claim 4:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein the central processing unit changes sizes of the arrangement regions in conformity with change in size of the divided region. 
However, Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, as taught/suggested by Braun.
One would have been motivated to make such a combination in order to improve the display quality of the device that ensures no obscuring of any of the sub-windows and/or unintended rearrangements in position of the windows, Braun ¶ 66.
Singh does not appear to expressly teach and changes arrangement of the display objects on the arrangement regions that are changed in size.
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, wherein the position can be modified by change the size of the display element, col 4:50-60, and wherein the elements/objects may be within a window, col 9:61-10:11 and figs. 13, 14A-14G and 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element,  as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
Singh, as modified, in combination teaches wherein the central processing unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes arrangement of the display objects on the arrangement regions that are changed in size (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and that the position can be modified by change the size of the display element, col 4:50-60)

Claim 5:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein the central processing unit changes sizes of the arrangement regions in conformity with change in size of the divided region. 
However, Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, as taught/suggested by Braun.
One would have been motivated to make such a combination in order to improve the display quality of the device that ensures no obscuring of any of the sub-windows and/or unintended rearrangements in position of the windows, Braun ¶ 66.
Singh does not appear to expressly teach and changes arrangement of the display objects on the arrangement regions that are changed in size, without changing sizes of the display objects. 
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may be updated by scrolling [“moving”] the object down col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D, and that such position may be updated by scrolling [“moving”] the object down, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
Singh, as modified, in combination, teaches wherein the central processing unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes arrangement of the display objects on the arrangement regions that are changed in size, without changing sizes of the display objects (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may be updated by scrolling [“moving”] the object down col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D)

Claim 6:
	The rejection of claim 1 is incorporated. Singh does not appear to expressly teach wherein the central processing unit changes sizes of the arrangement regions in conformity with change in size of the divided region.
However, Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, as taught/suggested by Braun.
One would have been motivated to make such a combination in order to improve the display quality of the device that ensures no obscuring of any of the sub-windows and/or unintended rearrangements in position of the windows, Braun ¶ 66.
Singh does not appear to expressly teach and changes sizes of the display objects on the arrangement regions that are changed in size. 
However, Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24).
	Singh, as modified, in combination, teaches wherein the central processing unit changes sizes of the arrangement regions in conformity with change in size of the divided region, and changes sizes of the display objects on the arrangement regions that are changed in size. (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Braun teaches the concept of a window that includes other sections within itself, such as at least one sub-window, wherein the sub-window’s size is adjusted based on a size adjustment of the window, ¶¶ 22 and 66; Bates teaches the concept(s) of updating the position of a prioritized display element [reflowing of window contents], in response to a window being moved or re-sized, in order to un-occluded the prioritized element, and that such position may be updated by adjusting the size of the display element, col 4:61-63, 7:49-67, 15:21-38 and figs. 14B and 14D) 

Claim 7:
	The rejection of claim 4 is incorporated. Singh does not appear to expressly teach wherein the central processing unit sets relative priority with respect to the display objects arranged on the same arrangement region, and in a case where arrangement of the display objects on the arrangement regions is changed, which causes the display objects on the same arrangement region overlap at least partially with each other, the central processing unit sets a display object with lower priority to be invisible, based on the priority set with respect to each of the display objects. 
However, Bates teaches/suggests the concept(s) of prioritizing display elements (col 4:35-45, 8:4-13), wherein the elements/objects may be within a window (col 9:61-10:11 and figs. 13, 14A-14G and 15), wherein the display elements are prioritized relative to other display elements and elements with lower priorities are occluded [“overlapped” and made to be invisible] by display elements of higher priorities (col 16:24-30).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Singh to include the concept(s) of prioritizing display elements, wherein the elements/objects may be within a window, wherein the display elements are prioritized relative to other display elements and elements with lower priorities are occluded [“overlapped” and made to be invisible] by display elements of higher priorities, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the usability of the device by simplifying the display of information within multiple overlapping window and display elements (Bates col 2:21-24), and ensuring that certain important/interesting elements are not occluded (col 2:40-49).
	Singh, as modified, in combination, teaches wherein the central processing unit sets relative priority with respect to the display objects arranged on the same arrangement region, and in a case where arrangement of the display objects on the arrangement regions is changed, which causes the display objects on the same arrangement region overlap at least partially with each other, the central processing unit sets a display object with lower priority to be invisible, based on the priority set with respect to each of the display objects. (Singh teaches windows [divided region] are displayed in portions [arrangement regions] within the windows, ¶ 18 and figs. 8A-8D; Baneth teaches the concept(s) of dividing a window into multiple subregions by overlaying grid lines on the GUI, wherein each sub-region encompasses objects, Baneth fig. 3D and ¶¶ 29 and 31 and Baneth claim 30; Bates teaches/suggests the concept(s) of prioritizing display elements (col 4:35-45, 8:4-13), wherein the elements/objects may be within a window [col 9:61-10:11 and figs. 13, 14A-14G and 15], wherein the display elements are prioritized relative to other display elements and elements with lower priorities are occluded [“overlapped” and made to be invisible] by display elements of higher priorities [col 16:24-30]).

Response to Arguments
The applicant generally alleges, without providing objective evidence of nonobviousness or rebuttal, that none of the cited references teaches claim 1’s limitation(s) of “wherein in a case where the relative positional relationship between the arrangement regions provided on the same divided region is changed, which causes the arrangement regions to overlap at least partially with each other, the central processing unit sets the arrangement region with lower priority to be invisible, and controls of the plurality of display objects arranged on the arrangement region set invisible, not to display on the screen collectively in a unit of arrangement region, based on the priority set for each of the arrangement regions”. (Amendment, Pgs 10-11)
The examiner respectfully disagrees. As explained in the 103 rejection above, the combination of Singh and Baneth teaches the abovementioned limitation(s). 
The applicant relies on the abovementioned allegation for the remaining claims. (Amendment, Pgs 11-12). However, the examiner respectfully disagrees at least of the reason(s) provided above in the response and in the 103 rejection section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175